      
      




 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                    ***
 6       EILEEN HABACON,                                        Case No. 2:19-cv-00165-MMD-PAL
 7                                            Plaintiff,                     ORDER
              v.
 8
         EMERALD GRANDE, LLC, et al.,
 9
                                          Defendants.
10

11           This matter is before the court on plaintiff’s failure to file a Certificate as to Interested
12   Parties as required by LR 7.1-1. The Complaint (ECF No. 1-1) in this matter was filed September
13   11, 2018 in state court and removed (ECF No. 1) to federal district court January 28, 2019.
14   Defendants filed Answers (ECF Nos. 7, 8) February 4, 2019. LR 7.1-1(a) requires, unless
15   otherwise ordered, that in all cases (except habeas corpus cases) counsel for private parties shall,
16   upon entering a case, identify in the disclosure statement required by Fed. R. Civ. P. 7.1 all persons,
17   associations of persons, firms, partnerships or corporations (including parent corporations) which
18   have a direct, pecuniary interest in the outcome of the case. LR 7.1-1(b) further states that if there
19   are no known interested parties other than those participating in the case, a statement to that effect
20   must be filed. Additionally, LR 7.1-1(c) requires a party to promptly file a supplemental
21   certification upon any change in the information that this rule requires. To date, plaintiff has failed
22   to comply. Accordingly,
23           IT IS ORDERED plaintiff shall file her certificate of interested parties, which fully
24   complies with LR 7.1-1 no later than March 13, 2019. Failure to comply may result in the
25   issuance of an order to show cause why sanctions should not be imposed.
26           DATED this 27th day of February, 2019.
27
                                                               PEGGY A. LEEN
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
